               Case 1:20-cr-00543-GHW Document 53 Filed
                                                      U S09/16/21
                                                      USDC       D N Y Page 1 of 1
                                                          D C SSDNY
                                                      DOCUMENT
                                                      D OC U ME NT
                                                      ELECTRONICALLY
                                                      E L E C T R O NI C A L L Y FI FILEDLE D
                                                      DOC
                                                      D O C #:#:
                                                      DATE
                                                      D A T E FIFILED:
                                                                  L E D: 9 / 1 6 / 2 0 2 1

                                                                          MEMORANDUM
                                                                          M E M O R A N D U M EENDORSED
                                                                                                N D O RS E D




VI A E C F

T h e H o n o r a bl e G r e g o r y H. W o o d s                                                     S e pt e m b e r 1 3 , 2 0 2 1
U nit e d St at e s Di st ri ct J u d g e
S o ut h e r n Di st ri ct of N e w Y o r k
U nit e d St at e s C o u rt h o u s e
5 0 0 P e a rl St r e et
N e w Y o r k, N Y 1 0 0 0 7

R e:        U ni t e d S t a t e s v. W a y n e M o r g a n
            2 0 C r 5 4 3 ( G H W)


D e ar J u d g e W o o ds :

           I w rit e w it h t h e c o n s e nt of t h e G o v e r n m e nt t o r e q u e st t h at t h e C o u rt s et a
c o nf e r e n c e i n t hi s m att e r f o r t h e m o r ni n g of W e d n e s d a y, O ct o b e r 1 3 o r s o m eti m e aft e r
t h at d at e, p r ef e r a bl y o n a M o n d a y, W e d n e s d a y, o r F ri d a y, e x cl u di n g O ct o b e r 2 5. T h e
d ef e n s e a nti ci p at e s t h at M r. M o r g a n will c h a n g e hi s pl e a o n t h at d at e.


                                                                                           Y o u r s Si n c e r el y ,

                                                                                           I a n H. M a r c u s A m el ki n
                                                                                           A s si st a nt F e d e r al D ef e n d e r
                                                                                           F e d e r al D ef e n d e r s of N e w Y o r k
                                                                                           T el: ( 2 1 2) 4 1 7 -8 7 3 3
C C: Mi c a h F e r g u s o n , A U S A ( vi a E C F)

D ef e n d a nt’s r e q u est f or a c o nf er e n c e is gr a nt e d. T h e C o urt will h ol d a c o nf er e n c e o n O ct o b er 1 5, 2 0 2 1 at 1 0: 0 0
a. m. T h e c o nf er e n c e will b e h el d i n C o urtr o o m 1 2 C of t h e U nit e d St at es Distri ct C o urt f or t h e S o ut h er n Distri ct of
N e w Y or k, D a ni el P atri c k M o y ni h a n U. S. C o urt h o us e at 5 0 0 P e arl Str e et, N e w Y or k, N e w Y or k 1 0 0 0 7. T h e p arti es
ar e dir e ct e d t o a p p e ar b ef or e t h e C o urt at t h at ti m e.

T h e Cl er k of C o urt is dir e ct e d t o t er mi n at e t h e m oti o n p e n di n g at D kt. N o. 5 2.
       SSO
         O ORDERED.
           O R D E R E D.
                                                                                      _____________________________________
                                                                                      _____________________________________
       DDated:
         at e d: S e pt e m b er 1 6 , 2 0 2 1                                                  GREGORY
                                                                                                G R E G O R Y H.  H. WOODS
                                                                                                                      W O O DS
       NNew
         e w YYork,
                or k, NNewe w YYork
                                  or k                                                         United
                                                                                               U nit e d States
                                                                                                         St at es District
                                                                                                                  Distri ct JJudge
                                                                                                                              u d ge
